Moyer, C.J.
The issue of first impression presented in this case is whether R.C. 4117.14(1), which mandates binding arbitration for collective bargaining disputes between the exclusive representatives of municipal safety forces and a municipal employer, is unconstitutional to the extent that it violates the city of Rocky River’s powers of local self-government and is an improper delegation of legislative power. For the reasons stated below, we answer that question in the affirmative and accordingly reverse the judgment of the court of appeals.
I
R.C. 4117.14(1) states:
“The issuance of a final offer settlement award constitutes a binding mandate to the public employer and the exclusive representative to take whatever actions are necessary to implement the award.”
The city initially challenges R.C. 4117.14(1) as a violation of its powers of local self-government, usurping its power to set the wages of its safety forces. The general provisions creating municipal home rule in Ohio are found in Sections 3 and 7, Article XVIII of the Ohio Constitution. Section 3, Article XVIII states:
“Municipalities shall have authority to exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.”
Section 7, Article XVIII reads:
“Any municipality may frame and adopt or amend a charter for its government and may, subject to the provisions of section 3 of this article, exercise thereunder all powers of local self-government.”
Any serious student of Ohio juris*198prudence must conclude that the contention created in the process of defining “local self-government” and the authority to adopt local police, sanitary and other similar regulations that are not in conflict with general laws is a contention that is matched by few other areas of the law.
In State, ex rel. Toledo, v. Lynch (1913), 88 Ohio St. 71, 97, 102 N.E. 670, 673, Chief Justice Shauck defined “home-rule powers” succinctly as “such powers of government as, in view of their nature and the field of their operation, are local and municipal in character.”
This court has repeatedly recognized the power of a municipality to establish wages for its employees. In Northern Ohio Patrolmen’s Benevolent Assn. v. Parma (1980), 61 Ohio St. 2d 375, 383, 15 O.O. 3d 450, 455, 402 N.E. 2d 519, 525, we cited State, ex rel. Mullin, v. Mansfield (1971), 26 Ohio St. 2d 129, 55 O.O. 2d 239, 269 N.E. 2d 602, in holding that: “It has been firmly established that the ability to determine the salaries paid to city employees is a fundamental power of self-government.” We have also observed that “[a] municipality which incorporates the provisions of the Revised Code relating to municipal civil service in its charter does not, in view of R.C. 124.14(B), divest city council of its authority to determine wages of city employees, nor does it empower the municipal civil service commission to order standardization of wages of the employees of the municipality.” Teamsters Local Union No. 377 v. Youngstown (1980), 64 Ohio St. 2d 158, 18 O.O. 3d 379, 413 N.E. 2d 837, syllabus.
And, we have held that, “[njot only does city council have the authority to determine the wages of city employees under Section 10 of the charter, but it also has that authority as a power of local self-government under Section 3 of Article XVIII of the Ohio Constitution regardless of whether a charter has been adopted. See State, ex rel. Mullin, v. Mansfield, supra; Northern Ohio Patrolmen’s Benevolent Assn. v. Parma (1980), 61 Ohio St. 2d 375; Craig v. Youngstown (1954), 162 Ohio St. 215.” Id. at 162, 18 O.O. 3d at 382, 413 N.E. 2d at 840. In 1982 the court applied Teamsters Local Union No. 377 v. Youngstown, supra, when it stated: “Our decision in Teamsters recognizes that a municipality need not adhere to the pay ranges and schedule of rates set forth in R.C. 124.15(A), given the power of city council to determine wages of city employees. Accordingly, a civil service commission has no power to order standardization of wages of city employees performing similar duties. The city is free to establish its own pay scale.” State, ex rel. Vukovich, v. Youngstown Civil Service Comm. (1982), 69 Ohio St. 2d 16, 19, 23 O.O. 3d 42, 44, 430 N.E. 2d 452, 454.
Appellees maintain that R.C. 4117.14(1) was enacted by the General Assembly for the protection of the health, safety, and welfare of the citizens of Ohio and, as such, is a general law applicable to municipalities, notwithstanding Section 3, Article XVIII of the Ohio Constitution. Further, appellees argue that R.C. 4117.14(1) manifests a statewide concern for the integrity of the collective bargaining process in the public sector, and has significant extraterritorial effects affecting the general public of the state more than the residents of any single municipality.
Appellee Firefighters Association cites Weir v. Rimmelin (1984), 15 Ohio St. 3d 55, 56, 15 OBR 151, 152, 472 N.E. 2d 341, 343, in support of its position:
“Where the General Assembly has enacted legislation pursuant to the state’s police power which governs a *199statewide concern, the statute takes precedence over ordinances enacted under the home rule authority of municipalities. Clermont Environmental Reclamation Co. v. Wiederhold (1982), 2 Ohio St. 3d 44; State, ex rel. Evans, v. Moore (1982), 69 Ohio St. 2d 88 [23 O.O. 3d 145]; Cleveland Elec. Illum. Co. v. Painesville (1968), 15 Ohio St. 2d 125 [44 O.O. 2d 121].”
The clause in Section 3, Article XVIII, “as are not in conflict with general laws,” does not modify the clause “powers of local self-government”; it modifies only “local police, sanitary and other similar regulations.” Novak v. Perk (1980), 64 Ohio St. 2d 43, 45-46, 18 O.O. 3d 251, 252, 413 N.E. 2d 784, 786; Teamsters Local Union No. 377 v. Youngstown, supra, at 160, 18 O.O. 3d at 380, 413 N.E. 2d at 839, fn.1; Dies Electric Co. v. Akron (1980), 62 Ohio St. 2d 322, 325, 16 O.O. 3d 365, 367, 405 N.E. 2d 1026, 1028; State, ex rel. Canada, v. Phillips (1958), 168 Ohio St. 191, 197, 5 O.O. 2d 481, 485, 151 N.E. 2d 722, 727-728.
“ ‘As we view it, this constitutional provision [Section 3, Article XVIII] first gives municipalities “authority to exercise all powers of local self-government,” and then, with respect to some of those powers, i.e., the power “to adopt and enforce * * * local police, sanitary and other similar regulations,” it limits the powers to adopt such regulations to such “as are not in conflict with general laws.” However, the limitation is only such a limited limitation.’ Id. at 197, 5 O.O. 2d at 485, 151 N.E. 2d at 727.
“See, also, State Personnel Bd. of Review v. Bay Village Civil Service Comm: (1986), 28 Ohio St. 3d 214, 217, 28 OBR 298, 302, 503 N.E. 2d 518, 521; Kettering v. State Emp. Relations Bd. (1986), 26 Ohio St. 3d 50, 60, 26 OBR 42, 51, 496 N.E. 2d 983, 991 (Locher, J., dissenting); State, ex rel. Allison, v. Jones (1960), 170 Ohio St. 323, 10 O.O. 2d 417, 164 N.E. 2d 417; State, ex rel. Petit, v. Wagner (1960), 170 Ohio St. 297, 300-301, 10 O.O. 2d 344, 346, 164 N.E. 2d 574, 576-577. As Justice Wilkin stated in his concurring opinion in Fitzgerald v. Cleveland (1913), 88 Ohio St. 338, 380, 103 N.E. 512, 523: ‘If all powers of municipal self-government must be subject to general laws, then clearly cities do not have home rule; they have only such powers of local self-government as the legislature of the state allows to them, and cities of Ohio will still remain under the domination of the state legislature.’ ” See Ohio Assn. of Pub. School Emp., Chapter No. 471 v. Twinsburg (1988), 36 Ohio St. 3d 180, 182, 522 N.E. 2d 532, 534-535.
Appellees cite numerous cases from other jurisdictions in which courts have upheld the constitutionality of similar legislation in the context of the home-rule doctrine. See Professional Fire Fighters, Inc. v. Los Angeles (1963), 60 Cal. 2d 276, 32 Cal. Rptr. 830, 384 P. 2d 158; Baggett v. Gates (1982), 32 Cal. 3d 128, 185 Cal. Rptr. 232, 649 P. 2d 874; Carofano v. Bridgeport (1985), 196 Conn. 623, 495 A. 2d 1011; Arlington v. Bd. of Concil. & Arbit. (1976), 370 Mass. 769, 352 N.E. 2d 914; Detroit Police Officers Assn. v. Detroit (1974), 391 Mich. 44, 214 N.W. 2d 803; Amsterdam v. Helsby (1975) , 37 N.Y. 2d 19, 332 N.E. 2d 290; Roseburg v. Roseburg City Firefighters (1981), 292 Ore. 266, 639 P. 2d 90; Medford Firefighters Assn. v. Medford (1979), 40 Ore. App. 519, 595 P. 2d 1268; East Providence v. Local 850 (1976) , 117 R.I. 329, 366 A. 2d 1151; Everett v. Fire Fighters, Local 350 (1976), 87 Wash. 2d 572, 555 P. 2d 418. None of these states, however, has the broad home-rule powers adopted by the people of Ohio.
We next consider whether the de*200termination of wages and salaries of municipal safety employees is a matter of local self-government or is a matter of statewide concern and therefore subject to control by the General Assembly. The test to determine whether an act of a municipality is a proper exercise of the power of local self-government is found in Cleveland Elec. Illum. Co. v. Painesville, supra, at 129, 44 O.O. 2d at 123, 239 N.E. 2d at 78, quoting Beachwood v. Bd. of Elections of Cuyahoga Cty. (1958), 167 Ohio St. 369, 371, 5 O.O. 2d 6, 7-8, 148 N.E. 2d 921, 923:
“ ‘To determine whether legislation is such as falls within the area of local self-government, the result of such legislation or the result of the proceedings thereunder must be considered. If the result affects only the municipality itself, with no extraterritorial effects, the subject is clearly within the power of local self-government and is a matter for the determination of the municipality. However, if the result is not so confined it becomes a matter for the General Assembly.’
“Thus, even if there is a matter of local concern involved, if the regulation of the subject matter affects the general public of the state as a whole more than it does the local inhabitants the matter passes from what was a matter for local government to a matter of general state interest.” (Emphasis added.)
Appellees cite Kettering v. State Emp. Relations Bd., supra, for the proposition that all of R.C. Chapter 4117 reaches matters of statewide concern. See, also, id. (Douglas, J., concurring). However, the decision in Kettering addressed the constitutionality of the statutory provision challenged therein, R.C. 4117.01(F)(2).
Although R.C. Chapter 4117 was enacted to reduce labor strife and to promote labor peace in the public bargaining sector, such goals do not justify interference with municipal regulation of safety forces’ wages and salaries. What Rocky River pays its safety employees and how it bargains with those employees do not concern residents of other cities in Ohio just as the wages paid the safety forces of other cities do not concern residents of Rocky River. Its safety forces’ wages and salaries affect only Rocky River and have no extraterritorial effects. Therefore, the subject of safety forces’ wages and salaries is clearly within the power of local self-government and is a matter for determination by the municipality. “Where a municipality establishes and operates a police department, it may do so as an exercise of the powers of local self-government conferred upon it by Sections 3 and 7 of Article XVIII of the Constitution; and, if it does, the mere interest or concern of the state, which may justify the state in providing similar police protection, will not justify the state’s interference with such exercise by a municipality of its powers of local self-government.” State, ex rel. Canada, v. Phillips, supra, paragraph seven of the syllabus.
This court has been asked in the past, as we are now, to declare the authority of a municipality to set the wages and salaries of its employees to be a local police, sanitary or other similar regulation. We have never adopted that view and are not persuaded that we should today. This court has repeatedly found such authority to be a power of local self-government. See State, ex rel. Mullin, v. Mansfield, supra; Mansfield v. Endly (1931), 38 Ohio App. 528, 176 N.E. 462, affirmed (1931), 124 Ohio St. 652, 181 N.E. 886; Benevolent Assn. v. Parma, supra; Teamsters Local Union No. 377 v. Youngstown, supra; Craig v. Youngstown, supra; State, ex rel. Vukovich, v. Youngstown Civil Service Comm., supra. Given that the author*201ity of municipalities to set wages and salaries for their employees is a power of local self-government, such power must prevail over R.C. 4117.14(1).
We therefore hold that R.C. 4117.14(1) is unconstitutional to the extent that it violates a municipality’s right to exercise its powers of local self-government under Section 3, Article XVIII and Section 7, Article XVIII of the Ohio Constitution, because it interferes with the municipality’s power to determine municipal safety employee compensation.
II
The city also challenges R.C. 4117.14(1) as an unlawful delegation of municipal legislative authority. “The test for determining whether the action of a legislative body is legislative or administrative is whether the action taken is one enacting a law, ordinance or regulation, or executing or administering a law, ordinance or regulation already in existence.” Donnelly v. Fairview Park (1968), 13 Ohio St. 2d 1, 42 O.O. 2d 1, 233 N.E. 2d 500, paragraph two of the syllabus. “ * * The true distinction, therefore, is, between the delegation of power to make the law, which necessarily involves a discretion as to what it shall be, and conferring an authority or discretion as to its execution, to be exercised under and in pursuance of the law. The first cannot be done; to the latter no valid objection can be made.’ Cincinnati, Wilmington & Zanesville RR. Co. v. Commrs. of Clinton County (1852), 1 Ohio St. 77, 88. See, also, State, ex rel. Selected Properties, Inc., v. Gottfried (1955), 163 Ohio St. 469; L & M Investment Co. v. Cutler (1932), 125 Ohio St. 12.” Peachtree Development Co. v. Paul (1981), 67 Ohio St. 2d 345, 353, 21 O.O. 3d 217, 222, 423 N.E. 2d 1087, 1093.
Under Section 11, Article III of the Rocky River Charter, the city council “shall have the power to fix the salaries of its members and of all other officers and employees of the City * * Council then must enact ordinances establishing the salaries of city employees such as safety force members and also by ordinance establish a budget and appropriate sufficient funds to pay such salaries. Such an action clearly is a legislative function in that the council must exercise its discretion in setting salaries. R.C. 4117.14(1), however, unlawfully vests the conciliator with absolute and uncontrolled discretion to determine the wages of city safety forces employees. See State, ex rel. Selected Properties, Inc., v. Gottfried (1955), 163 Ohio St. 469, 470, 56 O.O 397, 398, 127 N.E. 2d 371, 372. See, also, Cincinnati v. Cook (1923), 107 Ohio St. 223, 140 N.E. 655 (court held that it was unlawful to delegate to an individual powers of the municipality over use of city streets).
Other jurisdictions have reached similar conclusions. In Erie Firefighters Local No. 293 v. Gardner (1962), 406 Pa. 395, 178 A. 2d 691, 695, the Pennsylvania Supreme Court affirmed based on the opinion below (1961), 26 Pa. D. & C. 2d 327, 334, which stated the following concerning delegation of municipal legislative authority to a panel of conciliators:
“If the delegation of power is to make the law, which involves a discretion of what the law shall be, then the power is nondelegable. If the conferred authority is the power or discretion to execute the law already determined and circumscribed, then the delegation is unobjectionable.”1
*202In Salt Lake City v. Internatl. Assn. of Firefighters (Utah 1977), 563 P. 2d 786, 789-790, a case almost identical to the present case in which the city of Salt Lake City argued that the mandatory binding arbitration provisions of the state’s collective bargaining law were an improper delegation of the city’s legislative authority, the Utah Supreme Court, quoting Justice Levin of the Michigan Supreme Court, observed:
“* * * [T]he act authorizes the appointment of arbitrators, who are private citizens with no responsibility to the public, to make binding determinations affecting the quantity, quality, and cost of an essential public service. The legislature may not surrender its legislative authority to a body wherein the public interest is subjected to the interest of a group which may be antagonistic to the public interest. * * *
“ * * The arbitrator/chairman of the panel is entrusted with the authority to decide major questions of public policy concerning the conditions of public employment, the levels and standards of public services and the allocation of public revenues. Those questions are legislative and political, not judicial or quasi-judicial. The act is structured to insulate the arbitrator/chairman’s decision from review in the political process. It is not intended that he be, nor is he in fact, accountable within the political process for his decision. This is not consonant with the constitutional exercise of political power in a representative democracy.’ [Dearborn Fire Fighters Union v. Dearborn (1975), 394 Mich. 229, 241-242, 231 N.W. 2d 226, 228.]
“Although the old delegation doctrine has been repudiated, there remains an underlying core of validity, which requires those who have been selected, by a given process, and from a given constituency, retain the power to make ultimate policy decisions and override decisions made by others. [Footnote omitted.] The complexities of budgeting and tíre selection of programs, are duties elected officials owe to the electorate; these policy decisions cannot be delegated to a private ad hoc panel of arbitrators * * *.”
We agree with the observation of the Colorado Supreme Court in Greely Police Union v. City Council of Greely (1976), 191 Colo. 419, 422, 553 P. 2d 790, 792, where it stated the following:
<<* * * [A] public employer cannot be forced to arbitrate disputes arising from a collective bargaining agreement.
“A contrary holding, in our view, would seriously conflict with basic tenets of representative government. Fundamental among these tenets is the precept that the officials engaged in governmental decision-making (e.g., setting budgets, salaries, and other terms and conditions of public employ*203ment) must be accountable to the citizens they represent. Binding arbitration removes these decisions from the aegis of elected representatives, placing them in the hands of an outside person who has no accountability to the public.”
Legal commentators have also noted the constitutional dilemma posed by requiring wage issues to be determined in binding arbitration. One commentator stated the following: <<[<]* * * Fixing the amount of the tax is non-delegable. To make it delegable is to turn the clock back 200 years to a time when it was claimed that our forebears, by sailing from England to America, delegated to those who remained behind the power to tax them. * * * The idea of bringing in an expert from out of town to make a final and binding decision concerning the compensation of public employees, which will necessarily fix the local tax rate, is a solution to the problem of public sector labor disputes which would cause our founding fathers not only to turn over in their graves but to attempt the miracle of resurrection from the dead.[’]”2
In a recent symposium on the Ohio Public Employees’ Collective Bargaining Act, one of the participants, Arvid Anderson, Chairman of the New York City Office of Collective Bargaining, analyzed the role of a neutral arbitrator as essentially a legislative function in which a person who knows little about local problems and the intricacies of the parties’ relationship allocates public resources and determines conditions of employment.3
Similarly, Professor Clyde Summers, a noted commentator in the field of public-sector labor relations, clearly enunciated the reasons that arbitration should not be eagerly embraced, although it is an attractive alternative to strikes in resolving disputes with public safety employees. Although Professor Summers reluctantly supports the arbitration of wage and salary disputes between safety forces and municipal employers, he has observed as follows: (1) arbitration is wrong in principle because the decisions to be made are political decisions implicating important values. Such decisions should be made through the political process in which the voters have a choice rather than through arbitration which delegates authority to make those decisions to a person who has no political responsibility and often little political sensitivity; (2) arbitration is wrong in principle also because it enables public officials, who should be responsible, to evade their responsibility by disavowing responsibility for a tax increase when an arbitrator has granted a wage increase; (3) some arbitrators have limited competence to deal with the' complicated tax and budget considerations involved in wage negotiations.4
The foregoing observations and our analysis of the statute cause us to conclude that R.C. 4117.14(1) vests a conciliator with the power to set wages and salaries for city safety forces employees in a manner that constitutes an unlawful delegation of legislative authority.
Appellant also argues that R.C. *2044117.14(1) unconstitutionally delegates legislative authority in that it fails to “* * * establishf] a procedure whereby exercise of the [conciliator’s] discretion can be reviewed effectively.” Blue Cross of N.E. Ohio v. Ratchford (1980), 64 Ohio St. 2d 256, 18 O.O. 3d 450, 416 N.E. 2d 614, syllabus. R.C. 4117.14(H) provides for very limited review of the conciliator’s decision: “All final offer settlement awards and orders of the conciliator * * * are subject to review by the court of common pleas having jurisdiction over the public employer as provided in Chapter 2711.” As the Court of Appeals for Hamilton County observed in Goldman v. Bd. of Edn. (1965), 5 Ohio App. 2d 49, 50, 34 O.O. 2d 133, 134, 213 N.E. 2d 826, 827, under R.C. 2711.01, “* * *[o]nce the parties agree to settle a controversy by arbitration, such agreement is valid, irrevocable and enforceable except upon such grounds as exist at law for the revocation of any contract.”
In Goodyear Tire & Rubber Co. v. Local Union No. 200 (1975), 42 Ohio St. 2d 516, 71 O.O. 2d 509, 330 N.E. 2d 703, paragraphs one and two of the syllabus, this court held that:
“1. A mere ambiguity, in the opinion accompanying an arbitration award, which permits the. inference that the arbitrator may have exceeded his authority, is not a reason for vacating the award when such award draws its essence from a collective bargaining agreement. (United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, followed.)
“2. R.C. 2711.10 limits judicial review of arbitration to claims of fraud, corruption, misconduct, an imperfect award, or that the arbitrator exceeded his authority.”
Given the statutory and judicial presumption of correctness afforded an arbitrator’s decision, the very limited nature of the judicial review provided by R.C. 4117.14(1) cannot be deemed to be an effective review of an arbitrator’s decision when weighed against a charter municipality’s power of self-government.
Appellant also argues that R.C. 4117.14(1) unconstitutionally delegates the municipality’s legislative power because the standards which the conciliator must follow are not sufficiently specific to limit the conciliator’s discretion. Although a number of criteria are listed in R.C. 4117.14(G)(7), the conciliator still retains considerable discretion. R.C. 4117.14(G) provides, in pertinent part:
“(7) After hearing, the conciliator shall resolve the dispute between the parties by selecting, on an issue-by-issue basis, from between each of the party’s final settlement offers, taking into consideration the following:
“(a) Past collectively bargained agreements, if any, between the parties;
“(b) Comparison of the issues submitted to final offer settlement relative to the employees in the bargaining unit involved with those issues related to other public and private employees doing comparable work, giving consideration to factors peculiar to the area and classification involved;
“(c) the interests and welfare of the public, the ability of the public employer to finance and administer the issues proposed, and the effect of the adjustments on the normal standard of public service;
“(d) The lawful authority of the public employer;
“(e) The stipulations of the parties;
“(f) Such other factors, not confined to those listed in this section, which are normally or traditionally taken into consideration in the deter*205mination of the issues submitted to final offer settlement through voluntary collective bargaining, mediation, fact-finding, or other impasse resolution procedures in the public service or in private employment.”
The court of appeals cited Strain v. Southerton (1947), 148 Ohio St. 153, 35 O.O. 167, 74 N.E. 2d 69, in support of its conclusion that R.C. 4117.14(G) provides sufficiently specific standards for the conciliator. In Strain, however, unlike the present case, the statute provided for full review of decisions for errors of law. Similarly, Cleveland Police Patrolmen’s Assn. v. Cleveland (1985), 24 Ohio App. 3d 16, 17, 20, 24 OBR 38, 39, 42, 492 N.E. 2d 861, 863, 865-866, cited by the court of appeals in its decision and by appellees here, is inapposite. In Cleveland Police Patrolmen’s Assn., the award issued by the arbitrator was required to be reviewed by Cleveland City Council and then adopted by municipal ordinance in order to be effective. In the present case, as discussed above, generally the city council must accept the conciliator’s decision. Only limited judicial review is available.
Given that the authority to set safety forces’ salaries is a legislative function, we hold that R.C. 4117.14(1) is unconstitutional as it unlawfully delegates municipal legislative authority by mandating binding arbitration for collective bargaining disputes over municipal safety employee benefits and wages.
Ill
Appellees and the dissent vigorously argue that R.C. Chapter 4117 concerns the general welfare of employees and, pursuant to Section 34, Article II of the Ohio Constitution, prevails over conflicting municipal charter provisions and ordinances. We do not agree.
Section 34, Article II reads as follows:
“Laws may be passed fixing and regulating the hours of labor, establishing a minimum wage, and providing for the comfort, health, safety and general welfare of all employes; and no other provision of the constitution shall impair or limit this power.”
Section 34 was adopted in 1912 so that regulation of working hours and minimum wages would be permissible under the Constitution. See 2 Proceedings and Debates of the Constitutional Convention of the State of Ohio (1913) 1328-1338, 1784-1786. “MR. CRITES: * * * First, you will note that this proposal is for the sole purpose of limiting the number of hours of labor; second, to establish a minimum wage for the wageworker.” Id. at 1331.
Although Section 34 was adopted as part of the present Constitution governing the state of Ohio, this court has never held that state laws, arguably enacted pursuant to Section 34, preempt the power of a municipality to determine the wages of its employees. See State, ex rel. Mullin, v. Mansfield, supra; Mansfield v. Endly, supra; Benevolent Assn. v. Parma, supra; Teamsters Local Union No. 377 v. Youngstown, supra; Craig v. Youngstown, supra; State, ex rel. Vukovich, v. Youngstown Civil Service Comm., supra.
This court, with only one exception, has recognized the limited effect of this constitutional provision by generally applying it only in cases directly or indirectly involving hours and minimum wages. In fact, a review of the opinions of this court indicates that Section 34, Article II has apparently never been argued, and certainly never been used, as a basis upon which to declare that the authority of a municipality to bargain with its *206employees is not an element of its home-rule powers.
In State v. Kidd (1958), 167 Ohio St. 521, 5 O.O. 2d 202, 150 N.E. 2d 413, we held that a legislative enactment providing for the Sunday closing of businesses is permitted under the express provisions of Section 34, Article II. Similarly, Strain v. Southerton, supra, recognized the General Assembly’s express authority under Section 34, Article II to enact legislation regarding minimum wages. See, also, State, ex rel. Evans, v. Moore (1982), 69 Ohio St. 2d 88, 23 O.O. 3d 145, 431 N. E. 2d 311 (court did not apply Section 34, Article II in holding that the state prevailing wage law preempts and supersedes any local ordinance to the contrary); Craig v. Youngstown (1954), 162 Ohio St. 215, 55 O.O. 110, 123 N.E. 2d 19 (court rejected application of Section 34, Article II, and held that the state prevailing wage law did not apply to employees of a home-rule municipality working on a public improvement project for the municipality)-
State, ex rel. Bd. of Trustees of Pension Fund, v. Bd. of Trustees of Relief Fund (1967), 12 Ohio St. 2d 105, 41 O. O. 2d 410, 233 N.E. 2d 135, has been cited as authority for appellees’ position. That case is not dispositive of the issue in this case for two reasons. First, the court in State, ex rel. Bd. of Trustees of Pension Fund, supra, based its decision on its conclusion that local government employees are employees for purposes of Section 34, Article II. That fact is not in contention in this case. The question here is the extent of the state’s authority vis-a-vis a charter municipality’s authority in the setting of wages and benefits. A reading of the briefs in State, ex rel. Bd. of Trustees of Pension Fund, supra, helps clarify the terse opinion and the issue that was considered by this court in that case. At issue was the question of whether the city of Martins Ferry, a non-charter city, was required to transfer the assets of its Police Relief and Pension Fund to the state Police and Firemen’s Disability and Pension Fund pursuant to R.C. Chapter 742.
In arguing that the fund should be transferred, the state admitted in its brief that “[t]he appointment and pay of a police officer or fireman is not an exercise of the police power but is clearly a matter of local self-government,” citing State, ex rel. Canada, v. Phillips (1958), 168 Ohio St. 191, 5 O.O. 2d 481, 151 N.E. 2d 722. The state further conceded that municipal authorities have the power to set the wages and benefits of their employees. The court’s opinion does not discuss that issue but holds that legislation providing for the centralized state administration of local contributions to the police and firemen’s pension funds does not violate Section 34, Article II.
That holding does not support the proposition essentially asserted by appellees here that the General Assembly may mandate that charter municipalities do not have the authority to set the amount of wages and benefits of their employees.
The brief history of the police and firemen’s pension funds is also helpful in understanding the issue decided by the court in State, ex rel. Bd. of Trustees of Pension Fund:
“In spite of their long history, * * * [a] majority of * * * locally administered funds found themselves in a very unhealthy financial situation by the 1960’s. Some systems were already in a state tantamount to bankruptcy, while many others were well on their way toward the same crisis. An awareness of this fact led the 105th General Assembly to authorize a study of the problem by a legislative committee. *207This committee’s report led to the enactment, by the 106th General Assembly, of legislation creating the Police and Firemen’s Disability and Pension Fund. The purpose of this legislation was simply to provide for central administration of an already existing program, so as to assure, with the assistance of necessary actuarial data, competent and efficient administration which often did not exist locally. In this regard the General Assembly’s model was the Public Employees Retirement System which, through centralized administration of local contributions, was already providing all other municipal employees with the benefits which flow from a competently administered retirement system.” (Emphasis added.) (State, ex rel. Bd. of Trustees of Pension Fund, supra, intervening relator’s brief, at 3.)
The legislative creation of a system • for the central administration of pension funds was prompted by the “statewide” interest in assuring that funds would be available to support pension and disability retirement payments to those who enforce our local laws and protect our life and property. (State, ex rel. Bd. of Trustees of Pension Fund, supra, relator’s brief, at 5.)
Even assuming the holding in State, ex rel. Bd. of Trustees of Pension Fund could be applied to a charter municipality, the state interest in providing a solvent pension fund for all safety forces is clearly distinguishable from the alleged state interest in the wages provided the safety forces in each municipality. A pension fund requires a fixed contribution from all those who would benefit from the fund. Without its statewide plan for the setting and management of contributions, some local funds would be, as they apparently were in 1967, in danger of being insolvent or at least unable to pay the benefits promised. The “interest” that produced the statewide pension fund held to be constitutional in State, ex rel. Bd. of Trustees of Pension Fund simply cannot produce a constitutional basis for replacing a city’s authority to set wages and benefits with an unelected, unaccountable arbitrator.
In short, if we were to adopt the argument of appellees and the argument presented in the dissent, we would be required to overrule years of well-established law in Ohio, adopt an argument in doing so that has not been made previously with respect to the setting of wages and related benefits, and adopt an argument that, in effect, would strip all incorporated municipalities in Ohio of one of their most important responsibilities and duties to their citizens — the determination and establishment of the wages and benefits of their public employees and the concomitant duty to adopt a budget. The history, the words and the application of Section 34, Article II of the Ohio Constitution simply do not persuade us that we are required to or that we should use that provision of the Constitution to relieve virtually every locally elected city council and city commission in this state of that duty.
In declaring R.C. 4117.14 unconstitutional to the extent that it imposes binding arbitration upon charter municipalities, we are mindful of the policy arguments raised in support of constitutionality. However, our holding here leaves intact most of the provisions of the Act that are intended to bring about the peaceful resolution of public-sector labor-management bargaining issues. Specifically, the parties may, pursuant to R.C. 4117.14(C), voluntarily participate in nonbinding arbitration, enlist the aid of a neutral fact-finder, submit their disputes for settlement by a three-member citizen *208conciliation council, or use any of the dispute-settlement procedures mutually agreed to by the parties. The parties may also seek assistance from the State Employment Relations Board which can appoint a mediator to assist the parties in the collective bargaining process and, if an impasse is reached, appoint a fact-finding panel to gather facts and make recommendations for resolution of unresolved issues. R.C. 4117.14(C)(2) through (6).
Furthermore, notwithstanding our holding herein, the procedures defined in R.C. 4117.14(D) through (G) remain effective to the extent that the procedures may not produce binding awards by third parties.
To the extent that R.C. 4117.09 provides for enforcement of “an award” by an arbitrator, said provision is declared to be invalid. To the extent that the use of the word “award” in R.C. 4117.14 is inconsistent with our holding herein, the word “award” is deemed to have no effect.
R.C. 4117.14(H) is invalid in view of our holding herein.
For the foregoing reasons, the judgment of the court of appeals is reversed and final judgment is granted for appellant.

Judgment reversed.

Locher, Holmes and Wright, JJ., concur.
Sweeney, Douglas and H. Brown, JJ., dissent.

 As a response to the Erie Firefighters decision, an amendment to Section 31, Artiele III, Pennsylvania Constitution, was presented to and passed by the voters in *202that state. A second sentence was added to Section 31, Article III, providing in part: “Notwithstanding the foregoing limitation or any other provision of the Constitution, the General Assembly may enact laws which provide that the findings of panels or commissions, selected and acting in accordance with law for the adjustment or settlement of grievances or disputes or for collective bargaining between policemen and firemen and their public employers shall be binding upon all parties * * See Harney v. Russo (1969), 435 Pa. 183, 187, 255 A. 2d 560, 562. Prior to amendment, Section 31, Article III contained strict anti-delegation provisions which the Pennsylvania Supreme Court in Erie Firefighters held prohibited binding arbitration of disputes between policemen and firemen and their public employers.


 Former Dean Robert Bodeen of Marquette Law School, A Bicentennial Challenge for Taxpayer Representatives in Labor Relations, quoted in Labor Relations Law in the Public Sector (Knapp Ed. 1977) 36.


 Discussion: Impasse Resolution (1985), 35 Case Wes. L. Rev. 385, 388-389.


 Summers, Bargaining in the Government’s Business: Principles and Politics (1987), 18 U. Tol. L. Rev. 265, 279-281.